 


109 HR 2325 IH: To direct the National Science Foundation to establish a competitive grant program for institutions of higher education to enhance education and job training opportunities in mathematics, science, engineering, and technology.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2325 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Kind (for himself, Mr. Davis of Florida, Mr. Etheridge, Mrs. McCarthy, Mr. Chandler, Mr. Smith of Washington, Mr. Holt, Mrs. Jones of Ohio, Mr. Price of North Carolina, Mrs. Davis of California, Mrs. Tauscher, Mr. Crowley, Mr. Gonzalez, Mr. Davis of Alabama, Mr. Case, Ms. Schwartz of Pennsylvania, and Ms. Herseth) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the National Science Foundation to establish a competitive grant program for institutions of higher education to enhance education and job training opportunities in mathematics, science, engineering, and technology. 
 
 
1.Grant program 
(a)EstablishmentThe Director of the National Science Foundation shall establish a program to award competitive grants, in coordination with the Secretary of Education, to institutions of higher education for increased education and job training of United States nationals who are undergraduate or graduate students in mathematics, science, engineering, and technology. The grants shall be provided to applicants who demonstrate that they will institute creative and innovative methods of encouraging students to study and enter into careers focused on mathematics, science, engineering, and technology. 
(b)Required elementsEach application for a grant under this Act shall include— 
(1)financial incentives to students entering and persisting in the study of mathematics, science, engineering, and technology, which may include scholarships and stipends to students wishing to pursue undergraduate or graduate studies in mathematics, science, engineering, or technology degree programs; 
(2)a commitment to expose students to different industries through internships, fellowships, part-time work, mentors, or any other mechanism that the institution of higher education considers appropriate to make students more aware of opportunities in mathematics, science, engineering, and technology careers; and 
(3)a commitment to increase the number of traditionally underrepresented students in mathematics, science, engineering, and technology. 
(c)PurposesA recipient of a grant under this Act may use such funds for major research equipment, facilities construction, repair and upgrades, textbooks, and other purposes necessary to create a quality mathematics, science, engineering, or technology academic program. Recipients may also use such funds to create interdisciplinary programs in mathematics, science, engineering, and technology to better meet rapidly changing needs in emerging fields. 
2.Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for carrying out this Act such sums as may be necessary for fiscal years 2006 through 2010. 
3.DefinitionFor purposes of this Act, the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
 
